Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. claims 1-4, directed to a control panel, comprising: a panel body having a surface, and including a plurality of control areas on said surface, wherein said control areas are arranged in a predetermined pattern, and are coated with infrared reflective material to reflect infrared radiation upon said control areas, the infrared radiation thus reflected having wavelengths in a specific wavelength range, classified in G16H40/67.
II. claims 5-8, directed to a system, comprising: a contactless control panel including a panel body that includes a plurality of control areas, said control areas being arranged in a predetermined pattern, and being coated with infrared reflective material to reflect infrared radiation upon said control areas, the infrared radiation thus reflected having wavelengths in a specific wavelength range; an infrared camera configured to capture an infrared image of said control areas of said contactless control panel reflecting the infrared radiation so as to generate an image signal related to the infrared image; a computer electrically connected to said infrared camera, and configured to receive the image signal, to perform image recognition on the infrared image based on the image signal, to determine which one of said control areas is masked based on the predetermined pattern that is stored in said computer in advance and a result of the image recognition, and to generate a device control signal based on a function corresponding to the one of said control areas that is determined to be masked; and a display 
III. claims 9-10, directed to a method, comprising: that includes a plurality of control areas, said control areas being arranged in a predetermined pattern, and being coated with infrared reflective material to reflect infrared radiation upon said control areas, the infrared radiation thus reflected having wavelengths in a specific wavelength range; an infrared camera configured to capture an infrared image of said control areas of said contactless control panel reflecting the infrared radiation so as to generate an image signal related to the infrared image; a computer electrically connected to said infrared camera, and configured to receive the image signal, to perform image recognition on the infrared image based on the image signal, to determine which one of said control areas is masked based on the predetermined pattern that is stored in said computer in advance and a result of the image recognition, and to generate a device control signal based on a function corresponding to the one of said control areas that is determined to be masked; and a display device electrically connected to said computer, and configured to receive the device control signal, and to display images based on the device control signal areas of the contactless control panel reflecting the infrared radiation so as to generate an image signal related to the instances of the infrared image; by the computer, receiving the image signal, performing image recognition on one of the instances of the infrared image based on the image signal, and controlling, based on a result of the image recognition, the predetermined pattern and the labels stored in the computer, the display device to display the labels at positions respectively corresponding to the control areas of the contactless control panel; and by the computer, performing image recognition on another one of the instances of the infrared image based on the image signal, determining, based on the predetermined pattern that is stored in the computer and a result of the image recognition, which one of the control areas is masked, and generating a device control signal based on the function corresponding to the one of the control areas that is determined to be masked; 
Invention I, II and III are directed to related products and process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are different because invention I requires a panel body having a surface, and including a plurality of control areas on said surface, wherein said control areas are arranged in a predetermined pattern, and are coated with infrared reflective material to reflect infrared radiation upon said control areas, the infrared radiation thus reflected having wavelengths in a specific wavelength range. Invention II requires an infrared camera configured to capture an infrared image of said control areas of said contactless control panel reflecting the infrared radiation so as to generate an image signal related to the infrared image; a computer electrically connected to said infrared camera, and configured to receive the image signal, to perform image recognition on the infrared image based on the image signal, to determine which one of said control areas is masked based on the predetermined pattern that is stored in said computer in advance and a result of the image recognition, and to generate a device control signal based on a function corresponding to the one of said control areas that is determined to be masked; and a display device electrically connected to said computer, and configured to receive the device control signal, and to display images based on the device control signal. Invention III requires a computer electrically connected to said infrared camera, and configured to receive the image signal, to perform image recognition on the infrared image based on the image signal, to determine which one of said control areas is masked based on the predetermined pattern that is stored in said computer in advance and a result of the image recognition, and to generate a device control signal based on a function corresponding to the one of said control areas that is determined to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching for inventions I, II and III would require different classification and keyword searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1 .143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1 .48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612